IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


SUSAN SCHLISMAN,                       : No. 86 EAL 2015
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
           v.                          :
                                       :
                                       :
URBAN SPACE DEVELOPMENT, INC.,         :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 15th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.